DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
There is no claim to foreign priority made by Applicant. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-11, 14, 16, 18-21, 23-24, 30, 32, 34-45 are allowed for following reasons.
 	In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a method where in between receiving the data from the transmitting node, periodically transmitting subsequent one or more additional CTS messages in at least the second direction within a maximum channel occupancy time (MCOT).
	In regards to claim 24, the prior art of reference does not disclose singly or in combination to render a wireless transmit/receive unit where in between receiving the data from the transmitting node, periodically transmitting subsequent one or more additional CTS messages in at least the second direction within a maximum channel occupancy time (MCOT).
 	In regards to claim 30, the prior art of reference does not disclose singly or in combination to render a method for transmitting at least one additional CTS message using one or more second beams with at least one second beam being directed in the second direction; wherein the at least one additional CTS message is an enhanced CTS-to-Self (eCTS-to-self) message.
	In regards to claim 32, the prior art of reference does not disclose singly or in combination to render a receiving node for transmitting at least one additional CTS message using one or more second beams with at least one second beam being directed in the second direction; wherein the at least one additional CTS message is an enhanced CTS-to-Self (eCTS-to-self) message.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643